USCA11 Case: 21-11336       Date Filed: 10/14/2021     Page: 1 of 10




                                              [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                   For the Eleventh Circuit
                     ____________________

                           No. 21-11336
                     Non-Argument Calendar
                     ____________________

AMERICAN MARINE TECH, INC.,
                             Plaintiff-Counter Defendant-Appellee,
versus
WORLD GROUP YACHTING, INC., in personam,
M/Y ALCHEMIST, a 1995 105 Mangusta recreational vessel, her
boats, engines, generators, tackle, rigging, apparel, furniture, fur-
nishings, equipment, contents and appurtenances, etc., in rem,
                        Defendants-Counter Claimants-Appellants.
                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 0:19-cv-60636-AHS
                    ____________________
USCA11 Case: 21-11336       Date Filed: 10/14/2021    Page: 2 of 10




2                      Opinion of the Court               21-11336


Before NEWSOM, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
       This is a breach-of-contract case. World Group Yachting
(WGY) and American Marine Tech (AMT) entered into a contract
that required AMT to perform engine work on the M/Y Alchemist,
a recreational yacht owned by WGY. The signed contract pro-
vided a cost estimate of $86,020.42, subject to a 10% increase. Ul-
timately, AMT invoiced $166,829.58, and over two years later,
$55,645.20 of that amount remained outstanding. AMT sued
WGY, in personam, and the Alchemist, in rem, for breach of mari-
time contract to recover the remaining amount. AMT also exer-
cised a maritime lien over the Alchemist for that amount. WGY
countersued for breach of contract because AMT’s invoices and
WGY’s payments exceeded the cost estimate.
       The district court held a bench trial and ruled in favor of
AMT. The court found that “[t]he cost estimate was expressly
modified to be increased by $12,000,” and that the 10% permitted
increase allowed AMT to charge up to $107,822.46. Additionally,
the court found that AMT invoiced $106,858.68 for items within
the cost estimate and another $59,970.90 for items outside the esti-
mate. The court concluded that a valid and enforceable contract
existed between WGY and AMT, and that WGY breached that con-
tract by failing to pay the outstanding balance. WGY appealed.
USCA11 Case: 21-11336        Date Filed: 10/14/2021      Page: 3 of 10




21-11336                Opinion of the Court                         3

        Before us, WGY raises three issues. First, WGY asserts that
the district court lacked subject matter jurisdiction over this dis-
pute. Second, on the merits, WGY argues that the district court’s
decision is a product of clear error. Third, WGY maintains that the
district court abused its discretion by denying WGY’s motion for
sanctions. We affirm the district court’s decision on all issues.
                                   I
         As a preliminary matter, WGY contends that the district
court lacked subject matter jurisdiction because at the time WGY
and AMT contracted, the Alchemist was a “dead ship” over which
admiralty jurisdiction cannot exist. “The district court’s subject
matter jurisdiction is a question of law that we review de novo
. . . .” United States v. Iguaran, 821 F.3d 1335, 1336 (11th Cir. 2016)
(per curiam). “We review for clear error the district court’s fact-
findings relevant to jurisdiction.” Id.
       The Constitution grants federal courts jurisdiction over “all
Cases of admiralty and maritime Jurisdiction.” U.S. Const. art. III,
§ 2. Congress vested federal district courts with original jurisdic-
tion over “[a]ny civil case of admiralty or maritime jurisdiction.”
28 U.S.C. § 1333(1). Before an in rem admiralty case can proceed
in federal district court, however, a maritime lien must exist over
the vessel at issue. The Rock Island Bridge, 73 U.S. (6 Wall.) 213,
215 (1867). The Federal Maritime Lien Act grants maritime liens
to “a person providing necessaries to a vessel.” 46 U.S.C. § 31342(a)
(emphasis added). The district court’s conclusion that AMT pro-
vided necessaries to the Alchemist is not challenged on appeal.
USCA11 Case: 21-11336       Date Filed: 10/14/2021     Page: 4 of 10




4                      Opinion of the Court                21-11336

Instead, WGY asserts that the Alchemist was not a “vessel” within
the meaning of Federal Maritime Lien Act because it was non-func-
tional when the parties contracted. Thus, it reasons, no maritime
lien can exist, which means that no admiralty jurisdiction can exist.
        The U.S. Code defines “vessel” as “watercraft or other arti-
ficial contrivance used, or capable of being used, as a means of
transportation on water.” 1 U.S.C. § 3. The Supreme Court has
held that when a ship is being repaired, its character doesn’t depend
on whether the repairs are made “while she is afloat, while in dry
dock, or while hauled up by ways upon land” because “admiralty
jurisdiction extends to all.” N. Pac. S.S. Co. v. Hall Bros. Marine
Ry. & Shipbuilding Co., 249 U.S. 119, 128 (1919). Indeed, even
though the ship in Hall Brothers was extremely dilapidated, towed
to a shipyard, and placed in drydock for extensive repairs, the Su-
preme Court held that it was still subject to admiralty jurisdiction
during the repair period. Id. at 123–24. In Crimson Yachts v. Betty
Lyn II Motor Yacht, this Court held that a ship “need merely be
capable of transportation on water to be a vessel.” 603 F.3d 864,
875 (11th Cir. 2010). Although the ship at issue in that case could
not self-propel and was drydocked for extensive repairs, this Court
held it to be a vessel. Id.
      WGY asserts that because the Alchemist sat on land without
an engine for about a year, its former owners intended to perma-
nently withdraw it from navigation. WGY contends that when
AMT entered the contract, the Alchemist was “totally inoperable,
had been withdrawn from navigation, and was incapable of being
USCA11 Case: 21-11336         Date Filed: 10/14/2021      Page: 5 of 10




21-11336                Opinion of the Court                           5

used” in a functional capacity and was therefore what WGY calls a
“dead ship.”
       But even if the Alchemist’s previous owners had stopped us-
ing it on the water, WGY sought to repair and resell the yacht at
the time of contracting, and the Alchemist remained “capable of
being used . . . as a means of transportation on water” within the
meaning of 1 U.S.C. § 3 once its engine was repaired. Accord
McCarthy v. The Bark Peking, 716 F.2d 130, 134–35 (2d Cir. 1983)
(holding a museum-exhibit ship that had not operated under her
own power for half a century to be a vessel because of her residual
capacity of being used as a means of transportation on water); Far-
rell Ocean Servs., Inc. v. United States, 681 F.2d 91, 93 (1st Cir.
1982) (“[A] qualifying ‘vessel’ is one that is capable of use as a vessel
even if not functioning as such at the moment in question.”); Her-
cules Co., Inc. v. The Brigadier Gen. Absolom Baird, 214 F.2d 66,
69 (3d Cir. 1954) (rejecting contention that a ship was dead and
withdrawn from navigation when she couldn’t sail but efforts were
being made to ready her for voyage). And the fact that a ship is
being repaired does not change her character as a vessel. See The
Jack-O-Lantern, 258 U.S. 96, 100 (1922) (noting that even when
only the skeleton of an old vessel remains and is extensively re-
paired, admiralty jurisdiction exists). Thus, WGY’s argument that
the Alchemist ceased being a vessel simply because she sat on land
for some time is without merit. The district court properly exer-
cised maritime jurisdiction.
USCA11 Case: 21-11336        Date Filed: 10/14/2021      Page: 6 of 10




6                       Opinion of the Court                 21-11336

                                  II
        Next, WGY contends that the district court’s conclusions re-
garding the scope of the parties’ agreement and the reasonableness
of AMT’s prices were clearly erroneous. “On appeal from a bench
trial, we review the district court’s conclusions of law de novo and
the district court’s factual findings for clear error.” Direct Niche,
LLC v. Via Varejo S/A, 898 F.3d 1144, 1149 (11th Cir. 2018) (quo-
tation marks omitted). We give “due regard to the trial court’s op-
portunity to judge the witnesses’ credibility.” Id. (quotation marks
omitted). We reverse factfindings only when, “after viewing all the
evidence, we are left with the definite and firm conviction that a
mistake has been committed.” Id. (quotation marks omitted).
       WGY maintains that the parties’ only agreement consists of
the two-page signed engine-replacement cost-estimate contract.
AMT argues that WGY is also subject to certain modifications of
the contract and to AMT’s terms and conditions included in a ser-
vice contract that wasn’t signed but was included in all communi-
cations throughout the negotiations.
       At trial, AMT established through witness testimony and
past versions of the estimate contract that, initially, it had provided
WGY a cost estimate of $115,000 to replace the Alchemist’s en-
gines. Then, AMT removed certain tasks from that estimate and
reduced it to $86,020.42, and AMT provided a separate estimate of
$12,000 for “oil pan modification to accommodate engine installa-
tion” and presented various cost options for “drive coupling.” All
of these iterations of the contract contained AMT’s standard terms
USCA11 Case: 21-11336       Date Filed: 10/14/2021    Page: 7 of 10




21-11336               Opinion of the Court                       7

and conditions on the back side of AMT’s work-order page, titled
“service contract.” AMT and WGY negotiated a few more points,
and eventually, AMT emailed WGY a nine-page document con-
taining the engine-replacement cost estimate, oil-pan modification
cost estimate, drive-coupling options, and work-order form with
the service contract on its back side. WGY’s representative signed
and returned only the engine-replacement cost estimate and added
a handwritten comment that labor performed by WGY’s staff
would be subtracted from that cost estimate.
       Following the signing, AMT rendered performance per the
negotiations and invoiced each of its completed tasks. As AMT’s
work was ongoing, a WGY representative orally directed AMT to
implement drive couplings per one of the options that AMT had
set out in its nine-page document. AMT also performed and in-
voiced the oil-pan modification, which WGY knew about and paid
for. And AMT undertook a few extra tasks that were orally re-
quested by a WGY representative overseeing the Alchemist’s re-
pairs. For all its materials, AMT charged a 25% markup, which is
“standard in the industry” and the same that it charges other cus-
tomers. And all technicians who worked on the Alchemist rec-
orded their time in daily job reports. AMT’s engineer testified that
he understood all the work that AMT performed on the Alchemist
to be part of AMT’s agreement with WGY, and the WGY repre-
sentative who was present throughout the repairs approved and
did not object to any of AMT’s work as being outside the parties’
agreement. The district court explicitly stated that it found AMT’s
USCA11 Case: 21-11336        Date Filed: 10/14/2021     Page: 8 of 10




8                      Opinion of the Court                 21-11336

engineer’s testimony to be “more credible and reliable” regarding
the parties’ interactions.
        Maritime contracts “must be construed like any other con-
tracts: by their terms and consistent with the intent of the parties.”
Norfolk S. Ry. Co. v. Kirby, 543 U.S. 14, 31 (2004). “[I]t is a funda-
mental principle of contracts that in order for a contract to be bind-
ing and enforceable, there must be a meeting of the minds on all
essential terms and obligations of the contract.” Browning v. Pey-
ton, 918 F.2d 1516, 1521 (11th Cir. 1990). It is not necessary that a
contract be in the form of a signed writing to be enforceable. Id. at
1520. And the parties may also incorporate contractual terms by
reference to a specific unsigned document. See Architectural Inge-
nieria Siglo XXI, LLC v. Dominican Republic, 788 F.3d 1329, 1340
n.9 (11th Cir. 2015).
        Here, the district court concluded that although WGY
signed only the engine-replacement cost estimate, AMT’s other
work was part of the parties’ agreement because it was necessary
to reach the parties’ express goal: a total repower of the Alchemist.
The court further found that both parties were sophisticated busi-
ness entities whose representatives had “read, negotiated, and
modified the contract over the course of several weeks of discus-
sions”; that AMT clearly intended to incorporate its terms and con-
ditions into the parties’ agreement because it included them in each
of its communications during negotiations; and that WGY never
objected to their inclusion. Moreover, the court found that WGY
requested additional work separate from that described in the
USCA11 Case: 21-11336        Date Filed: 10/14/2021      Page: 9 of 10




21-11336                Opinion of the Court                         9

engine-replacement cost estimate, such as oil-pan modification and
drive couplings; that AMT was therefore correct to charge more
than the cost estimate; and that WGY breached the contract by fail-
ing to pay the full amount. The district court also found AMT’s
prices to be reasonable based on AMT’s engineer’s credible testi-
mony and a lack of records indicating that WGY’s staff performed
any labor on the Alchemist that would offset AMT’s charges.
       We do not find any clear error in the district court's factfind-
ings. Given that a WGY representative was present during the re-
pairs and requested additional work, and that WGY paid several
invoices for work done outside the engine replacement cost esti-
mate without objection, there is no error in concluding that the
parties’ scope of agreement transcended the signed cost estimate.
WGY’s failure to pay the outstanding balance long after the Alche-
mist resumed operationality constituted material breach; AMT is
entitled to recover damages for breach of contract.
                                  III
       Lastly, WGY contends that AMT should have been sanc-
tioned under Federal Rule of Civil Procedure 11 because it “doc-
tored” the parties’ signed agreement by appending its terms and
conditions page when it submitted the agreement as an exhibit
with its complaint. WGY submitted two nearly identical motions
for sanctions, both of which also argued that AMT’s claims were
baseless on the merits.
USCA11 Case: 21-11336       Date Filed: 10/14/2021    Page: 10 of 10




10                     Opinion of the Court                21-11336

        We review a district court's decision on a Rule 11 motion for
abuse of discretion. Cooter & Gell v. Hartmarx Corp., 496 U.S.
384, 409 (1990). A “Rule 11 sanction is not a judgment on the mer-
its of an action” but rather “requires the determination of a collat-
eral issue: whether the attorney has abused the judicial process.”
Id. at 396. Here, WGY basically sought to litigate the merits of the
breach-of-contract action through a Rule 11 motion by arguing that
AMT’s terms and conditions were not part of the parties’ agree-
ment. The district court did not abuse its discretion in denying
WGY’s motion.
                               * * *
       We affirm the district court’s exercise of admiralty jurisdic-
tion pursuant to AMT’s maritime lien over the Alchemist and hold
that the court did not commit clear error in determining the scope
of the parties’ agreement. Further, the court acted within its dis-
cretion in denying WGY’s motion for sanctions.
      AFFIRMED.